Title: From Benjamin Franklin to Mary Stevenson, 20 October 1768
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Dear Polly
Thursday, Oct. 20. 1768
Last Night your good Mother receiv’d the enclos’d Letters from Mr. T. Henckell,  and answer’d him that we should all be happy to have his Company, and appointed him to be at our House in Craven street at ½ after 7 on Saturday morning that we might set out by 8. Our Reason for going so early is, that having the Day before us, we may do our Business and dine in time, so as to be back by Day light. There is otherwise Danger of our being benighted, as the Days are now short, and you know I don’t love Travelling in the Dark after a Day of Pleasure, thinking it like a bad Epilogue to a good Play. The Company now is, Mrs. Stevenson and Polly, Dolly and Mr. Henckell, Mr. and Mrs. and Miss Wilkes,  Dr. Rush,  and your affectionate Friend
B Franklin
The above List makes 9. Mr. or Mrs. Viney will perhaps join us, but that is not yet certain.
 
Endorsed: Oct 20 - 68